       Case 4:19-cv-00727 Document 81 Filed on 11/11/19 in TXSD Page 1 of 2



                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

------------------------------------------------------x
PACIFIC GULF SHIPPING CO. AND                          :
MICHAEL ELSE & COMPANY LTD.                            :       CIVIL ACTION NO. H-19-CV-727
IN ITS OWN RIGHT AND AS                                :
SUBROGEE OF PACIFIC GULF                               :
SHIPPING CO.,                                          :
                                    Plaintiff,         :
                                                       :
                  v.                                   :       IN ADMIRALTY
                                                       :
ADAMASTOS SHIPPING & TRADING                           :
S.A., VIGOROUS SHIPPING & TRADING :
S.A., FEARLESS SHIPPING & TRADING :
S.A., BLUE WALL SHIPPING LTD.,                         :
PHOENIX SHIPPING & TRADING S.A., :
THALASSA HOLDINGS S.A.,                                :
ALASTOR MARINE S.A., GEORGE                            :
GOURDOMICHALIS, and EFSTATHIOS :
GOURDOMICHALIS,                                        :
                                                       :
                                    Defendants. :
------------------------------------------------------x

          PLAINTIFFS’ RESPONSE IN OPPOSITION TO MOTION TO DISMISS


         COME NOW, Plaintiffs Pacific Gulf Shipping Co. and Michael Else & Company Ltd. in

its Own right and as subrogee of Plaintiff Pacific Gulf Shipping Co. (“Plaintiffs”), by and through

undersigned counsel and files this response in opposition to Defendants’ Motion to Dismiss the

Second Amended Complaint filed on October 29, 2019 (DE 80).

         Plaintiffs respectfully oppose the Motion to Dismiss for the reasons outlined in the

Response in Opposition to Motion to Dismiss (DE 69).




                                                           1
     Case 4:19-cv-00727 Document 81 Filed on 11/11/19 in TXSD Page 2 of 2



                                                         Respectfully submitted,

Dated:        November 11, 2019                          CHALOS & CO, P.C.
              Houston, Texas

                                                  By:    /s/ Briton P. Sparkman
                                                         George M. Chalos
                                                         SDTX Federal Id No. 623727
                                                         Briton P. Sparkman
                                                         SDTX Federal Id No. 1148116
                                                         Margaret L. Manns
                                                         SDTX Federal Id No. 24091010
                                                         7210 Tickner Street
                                                         Houston, TX 77055
                                                         PH: (713) 574-9582
                                                         FX: (866) 702-4577



                               CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the above and foregoing instrument was
served upon all counsel of record pursuant to the Court’s CM/ECF system and Rule 5 of the
Federal Rules of Civil Procedure on this 11th day of November, 2019.

                                                  /s/ Briton P. Sparkman
                                                  Briton P. Sparkman




                                              2
